           Case 2:20-cv-03822-CFK Document 48 Filed 08/10/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ZACHARY GREENBERG,                          :     CIVIL ACTION
       Plaintiff,                           :
                                            :
      v.                                    :
                                            :
JAMES C. HAGGERTY, et al.,                  :
             Defendants.                    :     NO. 20-cv-03822


                                     ORDER

      AND NOW, this 10th day of August 2021, upon review of the docket and

the entry of this Court’s Scheduling Order (ECF No. 47), it is hereby ORDERED

that the above-captioned matter shall be removed from stay/civil suspense and

returned to the active docket.



                                            BY THE COURT:


                                            /s/ Chad F. Kenney

                                            CHAD F. KENNEY, JUDGE
